UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 E. Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:June 30, 2013 Item 1. Reports to Stockholders. PHOCAS REAL ESTATE FUND SEMI-ANNUAL REPORT June 30, 2013 August 21, 2013 Performance Summary The Fund bested its benchmark, the NAREIT Equity Index (the “Index” or the “Benchmark”), during the first half of 2013.The Fund delivered a total return of 6.27% versus 5.79% for the Benchmark.That said, the Index’s increase of 5.79% for the first half of 2013 underperformed the S&P 500® Index’s 13.82% improvement.The pressure on REITs has been driven by the rise in Treasury rates and shift in expectations for interest rates.With the sharp underperformance for REITs thus far in 2013 versus the S&P 500 Index, and the REIT group screening as a much more attractive relative value, we believe there is rebound potential for REIT stocks.We believe the recent sell off may provide investors with an attractive entry point – particularly for generalist investors who may be underweight REIT stocks. Contributors Self-Storage was a top performing sector during the year to date period, and Extra Space Storage, Inc. (EXR) was the Fund’s top performing position in the space.Despite trading at a premium valuation, Self-Storage fundamentals remain strong and EXR continues to deliver growth to shareholders through its strong management and its acquisition pipeline.Reversing course and performing well during the second quarter were Avalon Bay Communities, Inc. and Essex Property Trust.Concerns about new supply, the recovering single-family housing market and potential for further rent growth made apartment REIT investors skittish, and apartment REITs trailed performance of other REIT sectors.During May and June, rising interest rates have made Residential REITs more attractive.Strategic Hotels & Resorts, Inc. continues to be a top performer for the Fund.The driver this past six months was Strategic Hotels’ announcement that it had hired Eastdil Secured to explore a potential sale of the company; that drove the stock price up nearly 15% over the following two trading days. Detractors Despite the strong performance from the Residential sector, American Campus Communities, Inc. (ACC) was a laggard in the Fund, and has been the worst year-to-date performer in the Fund.Although the spread to last year in terms of leasing has started to narrow, we do not believe ACC will completely close the gap relative to the 2012-2013 academic year.The slowdown in leasing volume from the prior school year has been the primary cause.The leasing season, however, is not yet complete, and management is making strides to narrow the gap.Even so, we believe that the stock trades at a very attractive current valuation, and expect the 2014-2015 academic year to show significant growth. 2 After an extremely strong first quarter, Healthcare REITs gave back some performance in the second quarter, including Sabra Health Care REIT, Inc.The negative performance for the sector was primarily driven by investor concerns that accretive spread investing would slow as interest rate movement increased the cost of capital, limited visibility on deals and valuations were tied to yield and cap rates in relation to treasury rates. Market Summary The stories for the first and second quarters of 2013 were fairly consistent: economic headwinds continue in Europe, weakness in China, and more uncertainty in the Middle East.In the U.S., Affordable Care Act implementation uncertainties and a sluggish domestic expansion continue in the background.Despite these ongoing issues, the U.S. equities markets continued to climb the wall of worry and deliver positive total returns for investors, just not as strongly as the first quarter of this year. Given the growing uncertainty regarding the Federal Reserve’s actions, investors seemed to become increasingly defensive.Not surprisingly, defensive oriented sectors such as Consumer Staples and Healthcare did well.The domestic consumer, however, was still spending, so Consumer Discretionary did well.On the other hand, as bond yields started ticking upward, more interest sensitive sectors such as Utilities and some Financials subsectors (e.g., REITs) declined. Portfolio Positioning We expect a volatile REIT market this summer, and continue to believe pullbacks present buying opportunities.REITs need to demonstrate stronger growth than the Street expects.The next catalyst could be 2Q2013 earnings, but most likely we will need to wait until 3Q2013 results for further confirmation.If delayed into the third quarter, this may well add to stock price volatility in July and August.We feel a growth environment favors REITs with quality development land banks, accretive redevelopment opportunities, and occupancy upside with potential to return to peak levels.We also continue to believe that pricing for high-quality assets in primary markets will remain firm over the next year. Best regards, Phocas Financial Corporation William Schaff, CFA James Murray, CFA 3 Past performance is not a guarantee of future results. The information above represents the opinions of the Fund Managers, and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The Fund is exposed to the same risks that are associated with the direct ownership of real estate including, but not limited to, a general decline in the value of real estate, fluctuations in rental income, changes in interest rates, increases in property taxes, increasing operating costs, overbuilding, changes in zoning laws, and changes in consumer demand for real estate. The Real Estate Fund (the “Fund”) may invest in foreign securities which involve political, economic and currency risks, greater volatility, and differences in accounting methods. The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. This document must be preceded or accompanied by a prospectus. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for complete fund holdings. Current and future portfolio holdings are subject to risk. The NAREIT Equity REIT Index is an unmanaged index of all tax qualified REITs that are publicly traded, and have 75% or more of their gross invested book assets invested directly or indirectly in equity ownership of real estate. The S&P 500 Index is a capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. It is not possible to invest directly in an index. 4 Phocas Real Estate Fund EXPENSE EXAMPLE – June 30, 2013 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/13 – 6/30/13). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.50% for the Fund per the operating expenses limitation agreement.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 5 Phocas Real Estate Fund EXPENSE EXAMPLE – June 30, 2013 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/13 6/30/13 1/1/13 – 6/30/13 Actual Hypothetical (5% return before expenses) * Expenses are equal to an annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days (to reflect the one-half year period). SECTOR ALLOCATION OF PORTFOLIO ASSETS – June 30, 2013 (Unaudited) Percentages represent market value as a percentage of total investments. 6 Phocas Real Estate Fund SCHEDULE OF INVESTMENTS at June 30, 2013 (Unaudited) Shares COMMON STOCKS - 97.09% Value Apartments - 8.40% American Campus Communities, Inc. $ AvalonBay Communities, Inc. Essex Property Trust, Inc. Diversified - 8.83% CoreSite Realty Corp. Digital Realty Trust, Inc. Vornado Realty Trust Forestry - 3.30% Weyerhaeuser Co. Health Care - 14.07% Aviv REIT, Inc. (a) HCP, Inc. Sabra Health Care REIT, Inc. Ventas, Inc. Hotels - 4.26% 11 Pebblebrook Hotel Trust Strategic Hotels & Resorts, Inc. (a) Manufactured Homes - 2.13% Sun Communities, Inc. Mortgage Finance - 2.51% NorthStar Realty Finance Corp. Office Property - 9.92% Boston Properties, Inc. Kilroy Realty Corp. SL Green Realty Corp. Regional Malls - 16.00% General Growth Properties, Inc. Simon Property Group, Inc. The accompanying notes are an integral part of these financial statements. 7 Phocas Real Estate Fund SCHEDULE OF INVESTMENTS at June 30, 2013 (Unaudited), Continued Shares Value Retail - 2.82% Realty Income Corp. $ Shopping Centers - 3.25% Acadia Realty Trust Kimco Realty Corp. Specialty and Other - 7.07% American Tower Corp. Geo Group, Inc. Storage - 9.09% CubeSmart Extra Space Storage, Inc. Warehouse/Industrial - 5.44% First Industrial Realty Trust, Inc. Prologis, Inc. TOTAL COMMON STOCKS (Cost $3,763,214) SHORT-TERM INVESTMENTS - 3.69% Invesco STIT-STIC Prime Portfolio, 0.02% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $202,455) TOTAL INVESTMENTS IN SECURITIES (Cost $3,965,669) - 100.78% Liabilities in Excess of Other Assets - (0.78)% ) NET ASSETS - 100.00% $ (a) Non-income producing security. (b) Rate shown is the 7-day annualized yield as of June 30, 2013. The accompanying notes are an integral part of these financial statements. 8 Phocas Real Estate Fund STATEMENT OF ASSETS AND LIABILITIES at June 30, 2013 (Unaudited) ASSETS Investments in securities, at value (identified cost $3,965,669) $ Receivables: Dividends and interest Due from Advisor (Note 4) Prepaid expenses Total assets LIABILITIES Payables: Investments purchased Administration fees Audit fees Fund accounting fees Transfer agent fees and expenses Distribution fees Legal fees Chief Compliance Officer fee Custody fees Shareholder reporting Accrued other expenses Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ COMPOSITION OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 9 Phocas Real Estate Fund STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2013 (Unaudited) INVESTMENT INCOME Income Dividends $ Interest 41 Total income Expenses Advisory fees (Note 4) Adminstration fees (Note 4) Fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Audit fees Distribution fees (Note 5) Legal fees Chief Compliance Officer fee (Note 4) Custody fees (Note 4) Trustee fees Insurance expense Reports to shareholders Registration fees Miscellaneous expenses Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 10 Phocas Real Estate Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2013 December 31, (Unaudited) INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Accumulated net investment income $ $ (a) A summary of share transactions is as follows: Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions — — Shares redeemed ) Net increase $ $ 312,178 The accompanying notes are an integral part of these financial statements. 11 Phocas Real Estate Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Six Months Ended June 30, Year Ended December 31, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income ^ Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income — ) From net realized gain on investments — ) Total distributions — ) Redemption fees retained — ^ Net asset value, end of period $ Total return %‡ % -35.11 % Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before expense reimbursement %† % After expense reimbursement %† % Ratio of net investment income/(loss) to average net assets: Before expense reimbursement )%† )% )% )% )% )% After expense reimbursement %† % Portfolio turnover rate %‡ % † Annualized. ‡ Not annualized. ^ Based on average shares outstanding. The accompanying notes are an integral part of these financial statements. 12 Phocas Real Estate Fund NOTES TO FINANCIAL STATEMENTS at June 30, 2013 (Unaudited) NOTE 1 – ORGANIZATION The Phocas Real Estate Fund (the “Fund”) is a series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, (the “1940 Act”) as an open-end management investment company.The investment objective of the Fund is long-term total investment return through a combination of capital appreciation and current income.The Fund commenced operations on September 29, 2006. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders.Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2010-2012, or expected to be taken in the Fund’s 2013 tax return. The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Wisconsin; however, the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Securities Transactions, Income and Distributions: Securities transactions are accounted for on the trade date.Realized gains and losses on securities sold are determined on a first-in, first-out basis.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date. The Fund distributes substantially all net investment income, if any, and net realized capital gains, if any, annually. The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax 13 Phocas Real Estate Fund NOTES TO FINANCIAL STATEMENTS at June 30, 2013 (Unaudited), Continued regulations, which differs from accounting principles generally accepted in the United States of America. To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. E. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period.Actual results could differ from those estimates. F. Redemption Fees:The Fund charges a 1.00% redemption fee to shareholders who redeem shares held for 90 days or less.Such fees are retained by the Fund and accounted for as an addition to paid-in capital.During the six months ended June 30, 2013, the Fund retained no redemption fees. G. REITs:The Fund has made certain investments in real estate investment trusts (“REITs”) which pay dividends to their shareholders based upon funds available from operations.It is quite common for these dividends to exceed the REIT’s taxable earnings and profits resulting in the excess portion of such dividends being designated as a return of capital.The Fund intends to include the gross dividends from such REITs in their annual distributions to its shareholders and, accordingly, a portion of the Fund’s distributions may also be designated as a return of capital. H. Events Subsequent to the Fiscal Period End:In preparing the financial statements as of June 30, 2013, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements.See Note 9 for information about the reorganization of the Fund into a newly created series of Forum Funds II. NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of 14 Phocas Real Estate Fund NOTES TO FINANCIAL STATEMENTS at June 30, 2013 (Unaudited), Continued fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities – The Fund’s investments are carried at fair value.Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-Term Securities – Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures 15 Phocas Real Estate Fund NOTES TO FINANCIAL STATEMENTS at June 30, 2013 (Unaudited), Continued approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of June 30, 2013: Level 1 Level 2 Level 3 Total Common Stocks (REITS) Apartments $ $
